     Case 3:16-cv-00313-MMD-CLB Document 69 Filed 10/09/20 Page 1 of 8


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     DONEALE FEAZELL,                                   Case No. 3:16-cv-00313-MMD-CLB

7                                 Petitioner,                       ORDER
            v.
8

9     RENEE BAKER, et al.,

10                            Respondents.

11

12         This closed habeas matter is before the Court on Petitioner Doneale Feazell’s pro

13   se motion for relief from final judgment (“Motion”) (ECF No. 68). Respondents did not

14   respond to this Motion and the deadline to do so expired without request for extension.

15   For the reasons discussed below, Feazell’s Motion is denied.

16   I.    BACKGROUND

17         Feazell initiated this federal habeas corpus proceeding pro se in June 2016,

18   challenging his state court conviction of one count of attempted robbery with the use of a

19   deadly weapon and one count of murder with the use of deadly weapon. 1 (ECF No. 1.)

20   The Court appointed counsel and directed service of his pro se petition. (ECF Nos. 9, 23.)

21         A.     The Dismissal Order

22         In September 2018, Feazell filed a counseled first amended petition (ECF No. 35).

23   Respondents moved to dismiss the amended petition as untimely, among other things.

24   (ECF No. 42.) Feazell did not dispute that his amended petition was untimely but asserted

25   an entitlement to equitable tolling based on his appellate counsel’s failure to keep him

26   apprised of the status of his case. (ECF No. 58.)

27

28
           1The  details of Feazell’s criminal conviction and state post-conviction proceedings
     are described fully in the Court’s dismissal order (ECF No. 63), entered July 17, 2019.
     Case 3:16-cv-00313-MMD-CLB Document 69 Filed 10/09/20 Page 2 of 8


1            This Court found that Feazell’s argument that appellate counsel constructively

2    abandoned him relied on unsupported allegations and speculation. (ECF No. 63 at 5.)

3    Additionally, the Court determined that Feazell “utterly failed to show that he was diligent”:

4
             Petitioner does not even argue, much less attempt to prove, that he
5            attempted to discern the status of his case or to have counsel file a state
             petition on his behalf much earlier than was done while any extraordinary
6            impediment stood in his way. On this basis alone, Petitioner’s claim of
             equitable tolling fails.
7    (Id.)

8            Although he failed to adequately raise or support this argument, in an abundance

9    of caution, the Court also addressed Feazell’s contention that he is factually innocent:

10           Review of the record in state court indicates that Petitioner asserted a claim
             of actual innocence based on an alibi—five family members who would
11           have testified that Petitioner was at his aunt, uncle and cousin’s house at
             the time of the event in question. To assess whether it is more likely than
12           not that no reasonable juror could have found Petitioner guilty beyond a
             reasonable doubt in light of this evidence, the Court must consider all the
13           other evidence that was presented at trial.
             At trial, undisputed evidence established that Derrick Hamilton had left a
14           party with his girlfriend Tira Miller at around 4:30 a.m. on December 19,
             1992, when a van pulled up behind their car, blocking their exit. (ECF No.
15           43-28 (Ex. 28) at 49-50 (Tr. 45-46).) A person who was very light skinned
             walked up to Hamilton’s window, pointed a gun, said, “[T]his is a jack. Don’t
16           move,” and then shot Hamilton, who died a short time later. (Id. at 63-64
             (Tr. 59-60).) Miller identified Petitioner as the shooter with certainty; she
17           stated she had seen [him] around a “couple . . . maybe four times,” in school
             or at the corner liquor store, although the estimated number of times ranged
18           from once to six or seven depending on when and to whom she gave a
             statement. (Id. at 66-68, 131, 135 (Tr. 62-64, 127, 131).) One witness who
19           both interacted with the shooter before the shooting and witnessed the
             shooting agreed that the shooter had very light skin but was unable to
20           identify Petitioner as the shooter. (ECF No. 43-26 (Ex. 26) at 93-94, 98 (Tr.
             86-87, 91).) Another witness saw someone standing next to Hamilton’s car
21           window before the shooting and, while agreeing that the person had very
             light skin, testified that Petitioner was not that person. (ECF No. 43-30 (Ex.
22           30) at 99-100, 110, 123, 144 (Tr. 95-96, 106, 119, 140).)
             Evidence was also presented that Petitioner was co-owner of the van. He
23           and the other owner, Calvin Humphreys, had been given only one key and
             that key was in the possession of Humphreys. (ECF No. 43-26 (Ex. 26) at
24           152-53, 162-63 (Tr. 145-46, 155-56).) The van was taken from Humphrey’s
             house without his knowledge the evening before the murder. (Id. at 161-62
25           (Tr. 154-55).) At the time it was taken, the ignition was intact. (Id. at 175 (Tr.
             168).) When the van was recovered after the shooting, the ignition had been
26           tampered with. (Id. at 156 (Tr. 149).)
             Although limited physical evidence was recovered from the victim and at the
27           scene, none of it tied Petitioner to the crime. Thus, the evidence against
             Petitioner amounted primarily to his matching the general physical
28           description of the shooter given by at least three people, being positively

                                                     2
     Case 3:16-cv-00313-MMD-CLB Document 69 Filed 10/09/20 Page 3 of 8


1           identified as the shooter by one of those persons, who was familiar with him,
            and being the co-owner of the van used to perpetrate the crime.
2           In his state postconviction proceedings, Petitioner asserted he was actually
            innocent based on the statements of five family members would have
3           testified that at the time of the murder—Petitioner had been at his aunt and
            uncle’s house, watching movies with his cousin. (See ECF No. 49-22 (Ex.
4           238) at 21-24; ECF No. 49-28 (Ex. 239F) at 134-38.) Considering this
            evidence in light of the other evidence at trial, the Court cannot conclude it
5           is more likely than not that no reasonable juror would have voted to convict
            Petitioner. Not only did Petitioner own the van used to perpetrate the crime,
6           he fit the general physical description of the shooter given by three
            unrelated persons and was identified “without question” as the shooter by
7           the person closest to the event, Tira Miller. (ECF No. 43-29 (Ex. 29) at 104
            (Tr. 98).) While a defense witness disputed that Petitioner was the shooter,
8           there were certainly reasons given for the jury to discount his testimony,
            including the fact that he did not immediately tell the police anything about
9           his observations and only told anyone about his observations after both he
            and Petitioner had been in jail together, in the same module. In light of this
10          evidence, the Court cannot conclude that no reasonable juror would have
            voted to convict Petitioner in light of the alibi evidence, and thus Petitioner
11          has not established a gateway claim of actual innocence in order to avoid
            the time bar.
12   (Id. at 6-8.) Because Feazell’s original petition was untimely filed, and he failed to

13   establish a basis for equitable tolling or for avoidance of the time bar, the Court dismissed

14   the amended petition with prejudice as time-barred. (Id. at 9.) The Court further

15   considered and denied issuance of a certificate of appealability. (Id.) Judgment was

16   entered the same day as the dismissal order on July 17, 2019. (ECF No. 64.)

17          B.      Application for Certificate of Appealability to the Ninth Circuit

18          On August 5, 2019, federal habeas counsel, David Neidert, filed a notice of appeal

19   with Court of Appeals for the Ninth Circuit. (ECF No. 65; see also Feazell v. Baker, Case

20   No. 19-165535. 2) The following month, Neidert filed an application for certificate of

21   appealability asserting that this Court erred in dismissing Feazell’s case as untimely. The

22   Ninth Circuit denied a certificate of appealability on March 6, 2020. (ECF No. 67.)

23   ///

24   ///

25   ///

26

27          2This  Court takes judicial notice of the proceedings in Feazell’s appeal before the
     Ninth Circuit. The docket records of the Ninth Circuit may be accessed by the public online
28   at: www.pacer.gov.

                                                  3
     Case 3:16-cv-00313-MMD-CLB Document 69 Filed 10/09/20 Page 4 of 8


1           C.     The Current Motion

2           Feazell filed the Motion on July 17, 2020, seeking relief under Rule 60(b) of the

3    Federal Rules of Civil Procedure. 3 (ECF No. 68.) The Motion challenges this Court’s order

4    as to a certificate of appealability and seeks leave to file an appeal. (Id. at 4.) Feazell

5    claims he can establish “extraordinary circumstances” to justify relief from the judgment

6    based on attorney abandonment by Neidert. He asserts that Neidert failed to adequately

7    communicate with him and filed the amended petition and other documents without giving

8    him the opportunity to first review the filings. Consequently, Feazell contends that Neidert

9    did not include a sufficient explanation to avoid the time-bar. In particular, he states he

10   can show diligence because he filed his original petition at the “first opportunity” with

11   inmate assistance. (Id. at 6.) He further argues that Neidert abandoned him after the

12   dismissal order was entered by failing to answer his correspondence and thus “denying

13   him his right to an appeal within a 30 day [sic] time frame.” (Id. at 4.) In addition, with

14   regard to his actual innocence claim, Feazell contends that this Court (i) should have

15   allowed him to develop facts regarding his alibi witnesses and conducted an evidentiary

16   hearing, and (ii) failed to consider trial counsel’s ineffective assistance. (Id. at 3, 6-7.)

17   II.    DISCUSSION

18          A.     Governing Law

19          Federal Rule of Civil Procedure 60(b) provides for relief from judgment for a list of

20   enumerated reasons. “In the habeas context, Rule 60(b) applies to the extent that it is not

21   inconsistent with the Anti-Terrorism and Effective Death Penalty Act (‘AEDPA’).” Hall v.

22   Haws, 861 F.3d 977, 984 (9th Cir. 2017) (citing Gonzalez v. Crosby, 545 U.S. 524, 529

23   (2005)). “Rule 60(b)(6) permits reopening for ‘any . . . reason that justifies relief’ other

24   than the more specific reasons set out in Rule 60(b)(1)-(5).” Wood v. Ryan, 759 F.3d

25   1117, 1119-20 (9th Cir. 2014). Under Rule 60(b)(6), “extraordinary circumstances” are

26   required to justify the reopening of a final judgment. Gonzalez, 545 U.S. at 535; Riley v.

27

28          3All
              references to a “Rule” or “Rules” in this order refer to the Federal Rules of Civil
     Procedure.
                                                4
     Case 3:16-cv-00313-MMD-CLB Document 69 Filed 10/09/20 Page 5 of 8


1    Filson, 933 F.3d 1068, 1071 (9th Cir. 2019). However, “[s]uch circumstances ‘rarely occur

2    in the habeas context’.” Wood, 759 F.3d at 1120 (quoting Gonzalez, 545 U.S. at 535);

3    Hall, 861 F.3d at 984 (noting that “AEDPA poses significant hurdles for a Rule 60(b)

4    petitioner”).

5           “A Rule 60(b) motion is proper when it ‘attacks, not the substance of the federal

6    court’s resolution of a claim on the merits, but some defect in the integrity of the federal

7    habeas proceedings’.” Wood, 759 F.3d at 1120 (quoting Gonzalez, 545 U.S. at 532).

8    However, a Rule 60(b) motion “constitutes a second or successive petition if it ‘seek[s]

9    leave to present newly discovered evidence in support of a claim previously denied’.” Id.

10   (quoting Gonzalez, 545 U.S. at 531). When the substance of a petitioner’s claim was

11   “previously decided on the merits, and a Rule 60(b) motion that seeks leave to develop

12   new evidence as to the claim” the court must deny the motion “as an unauthorized second

13   or successive petition.” Id. (citing Gonzalez, 545 U.S. at 531). Federal district courts lack

14   jurisdiction to consider an unauthorized second or successive petition. 28 U.S.C.

15   § 2244(b)(3) (requiring habeas petitioners to seek an order from the court of appeals

16   authorizing the federal district court to consider a second or successive petition before

17   such petition is filed); see also Burton v. Stewart, 549 U.S. 147, 152-53 (2007)

18   (determining that district court lacked jurisdiction to consider second or successive

19   habeas application); Post v. Bradshaw, 422 F.3d 419, 424-25 (6th Cir. 2005) (“all that

20   matters is [whether petitioner] is seeking vindication of or advancing a claim by taking

21   steps that lead inexorably to a merits-based attack on the prior dismissal of his habeas

22   petition.” (internal alterations and quotation marks omitted)).

23          The Ninth Circuit has held that “gross negligence by counsel amounting to ‘virtual

24   abandonment’ can be an ‘extraordinary circumstance’ ” justifying relief under Rule

25   60(b)(6). Mackey v. Hoffman, 682 F.3d 1247, 1251 (9th Cir. 2012) (quoting Cmty. Dental

26   Servs. v. Tani, 282 F.3d 1164, 1169-71 (9th Cir. 2002) (internal alterations marks

27   omitted)). “A federal habeas petitioner—who as such does not have a Sixth Amendment

28   right to counsel—is ordinarily bound by his attorney’s negligence, because the attorney

                                                  5
     Case 3:16-cv-00313-MMD-CLB Document 69 Filed 10/09/20 Page 6 of 8


1    and the client have an agency relationship under which the principal is bound by the

2    actions of the agent.” Id. at 1253 (citation omitted). 4 “However, when a federal habeas

3    petitioner has been inexcusably and grossly neglected by his counsel in a manner

4    amounting to attorney abandonment in every meaningful sense that has jeopardized the

5    petitioner’s appellate rights, a district court may grant relief pursuant to Rule 60(b)(6).” Id.

6    at 1253 (citing Maples v. Thomas, 565 U.S. 266, 283 (2012); Tani, 282 F.3d at 1170).

7           B.      Feazell Fails to Meet the Rule 60(b) Standard

8           Feazell has not demonstrated that extraordinary circumstances warrant relief from

9    judgment in this case. To support his attorney abandonment claim, Feazell attached

10   unauthenticated copies of three letters to Neidert, dated in January and February 2020,

11   and an inmate request form indicating that Feazell had not received legal mail from

12   Neidert since April 2019. (ECF No. 68 at 8-11.) He asks the Court to find abandonment

13   because he consistently reached out to Neidert between June 2019 and January 2020

14   but never heard back and learned of the dismissal order through research in the prison

15   law library.

16          It is unclear from the Motion what attorney/client communication, if any, occurred

17   to notify Feazell of the dismissal order or discuss potential next steps. 5 However, even if

18   the assertions of poor communication are correct, the record shows that Feazell was not

19   deprived of a meaningful opportunity to challenge the Court’s dismissal order. Neidert

20   timely filed a notice of appeal on Feazell’s behalf. (ECF No. 65.) Neidert then requested

21

22          4See  also Coleman v. Thompson, 501 U.S. 722, 753 (1991) (“Attorney ignorance
     or inadvertence is not ‘cause’ [for excusing procedural default] because the attorney is
23   the petitioner’s agent when acting, or failing to act, in furtherance of the litigation, and the
     petitioner must ‘bear the risk of attorney error’.” (quoting Murray v. Carrier, 477 U.S. 478,
24   488 (1986)).
25          5The   Court reminds counsel that, under Rule 1.4 of the Nevada Rules of
     Professional Conduct, every attorney licensed to practice in Nevada has a duty of
26   communication with their client. That includes keeping the client reasonably informed
     about the status of the matter, promptly complying with reasonable requests for
27   information, and explaining issues to the extent reasonably necessary to permit the client
     to make informed decisions regarding the representation. Attorneys admitted to practice
28   in the District of Nevada must adhere to the standards of conduct prescribed by the
     Nevada Rules of Professional Conduct. LR IA 11-7(a).
                                                  6
     Case 3:16-cv-00313-MMD-CLB Document 69 Filed 10/09/20 Page 7 of 8


1    a certificate of appealability from the Ninth Circuit alleging this Court erred by dismissing

2    Feazell’s case as untimely. The Ninth Circuit denied a certificate of appealability in March

3    2020. (ECF No. 67.) Given Neidert’s timely pursuit of a certificate of appealability, the

4    Court finds that Feazell’s appellate rights were not jeopardized and Neidert did not

5    abandon Feazell. Cf. Foley v. Biter, 793 F.3d 998, 1003 (9th Cir. 2015) (finding

6    abandonment where counsel failed to inform Foley at any time his petition was denied or

7    take any measures to preserve his appellate rights and opportunities).

8           More importantly, Feazell’s arguments plainly show an attempt to attack the

9    substance of this Court’s dismissal order, rather than a defect in the integrity of these

10   proceedings—thus, his Motion constitutes a second or successive petition. See

11   Gonzalez, 545 U.S. at 532 n.5 (observing that a habeas petitioner’s Rule 60 motion

12   “based on the movant’s own conduct, or his habeas counsel’s omissions, ... ordinarily

13   does not go to the integrity of the proceedings,” and thus is subject to the bar on second

14   or successive habeas petitions). For example, Feazell contends that Neidert did not

15   include a sufficient explanation or reasons to avoid the time-bar in opposition to

16   Respondents’ dismissal motion. In essence, he asks the Court for a do-over by arguing,

17   if he is allowed to appeal, he can fix Neidert’s deficiencies and show “relentless diligence.”

18   (ECF No. 68 at 6.) He also asserts the Court should have allowed him to develop the

19   facts regarding his alibi witnesses and conduct an evidentiary hearing before reviewing

20   his actual innocence claim. These assertions squarely challenge the substance of the

21   dismissal order and lack of evidentiary development. See Wood, 759 F.3d at 1120-21

22   (rejecting petitioner’s contention that he was not challenging the substance of the district

23   court’s ruling, but instead challenging the denial of evidentiary development designed to

24   substantiate that claim). Accordingly, the Court must deny the Motion as an unauthorized

25   second or successive petition for which it lacks jurisdiction.

26   ///

27   ///

28   ///

                                                   7
     Case 3:16-cv-00313-MMD-CLB Document 69 Filed 10/09/20 Page 8 of 8


1    III.   CONCLUSION

2           It is therefore ordered that Petitioner Doneale Feazell’s motion for relief from final

3    judgment (ECF No. 68) is denied.

4           DATED THIS 9th day of October 2020.

5

6
                                               MIRANDA M. DU
7                                              CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  8
